DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is indefinite for the following reasons.   Specifically claim 1 recites cleaning a partial surface region until such time as the defined reference status is reached.  However, the claim further recites “wherein the termination criterion, a current dirt collection capacity is determined and compared with a limit value, and if said limit value is undershot, no new treatment cycle is started”.  These limitations are indefinite for the following reasons.  It appears applicant is claiming that the floor treatment device is stopped when the detected contamination cannot be removed. The limitations are indefinite because the claim previously recites continuing cleaning until the reference status is reached. If the “limit value” is not reached” because the contaminant is not removed, then how can the floor treatment device be stopped if the claim previously requires that cleaning is continued until a defined reference status (i.e. threshold) is reached.  In other words, the claim requires continued cleaning until a threshold is reached, but then further cites stopping the cleaning if the threshold limit is not reached 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US2016/0206170) in view of Forell (US2007/0100496) and further in view of Schnittman et al. (US2015/0197012).
 	Re claim 1, Yi et al. teach a robot cleaner that travels autonomously within an environment, comprising performing w/ the robot cleaner a treatment (i.e. cleaning) of a defined region of an environment (paragraph 7, cleaning region); measuring during the cleaning a treatment status (i.e. contamination level of dust, paragraph 7, and comparing the treatment status (i.e. contamination level) with the reference (i.e. preset reference value) and continuing cleaning until the present reference value is reached.  Specifically, paragraph 11 teaches cleaning a cleaning area, sensing dust in the cleaning area by a plurality of sensors, determining a cleaning state of the cleaning area by comparing the sensing result to the reference and based on the cleaning state, controlling cleaning and movement of the robot cleaner, wherein controlled cleaning may include repeat cleaning (paragraphs 9-11, 190, 191, 194, 201). 
  In reference to the limitations of the user inputting the reference status manually and transmitting the status to the floor treatment device, paragraph 128 specifically teaches that the cleaning setting may be performed on the basis of a user input received through an input device.   Paragraph 130 teaches that the cleaning setting may include setting the strength of cleaning, whether to perform a special cleaning function, or to perform cleaning repeatedly.  Specifically, based on paragraphs 128-129, the cleaning setting may be performed on the basis of the user input received through an input device and therefore the limitations of “manually inputting by a user a reference status and transmitting the reference status to the floor treatment device” are met by Yi et al. Furthermore, paragraphs 51 teaches the control unit 30 may drive the robot cleaner 10, process data, and perform communication with an external device. Furthermore, Fig. 6 teaches that the control unit 30 includes a communication unit 15 which may transmit data regarding communication with an external device to the control unit such that a communication result may be reflected in the cleaner. Additionally, paragraph 227 teaches that the input unit may receive a signal regarding driving, an operation, or controlling of the cleaner from a remote control unit for controlling the cleaner or from a user of the cleaner.
Re claim 1, in reference to “the reference status being a target cleaning state that is defined as a function of an original contamination level”, the limitations are met by Yi et al. for the following reasons.  Paragraphs 11, 142 teaches the cleaning level is based on the preset reference value.  Specifically, the reference value is a function of the cleaning state of the cleaning area.  Paragraph 11 specifically states that the cleaning state of the cleaning area is determined by comparing the results with that of the reference.  Paragraphs 142 and 160 teach that the reference may be a cleanliness reference according to a degree of dust present in the cleaning area.   Specifically, the reference status is a function of the degree of original contamination level (dust).  Paragraph 161 teaches comparison of the reference with the sensing result determines the degree of the cleaning state.  Paragraphs 193 and 201 teaches intensive cleaning and additional cleaning by comparing the reference values.  Paragraph 248 and 257 teach setting the strength of cleaning by the user in order to determine whether intensive cleaning is needed.  Paragraphs 130 and 248 teach that the setting of cleaning may include setting of strength of cleaning, whether to perform a special cleaning function, or whether to perform cleaning repeatedly. 
Re claim 1, in reference to “the detection device configured to evaluate an area-related quantity of dust, which provides an indication of a level of contamination of the partial surface region”, the limitations are taught by Yi et al.  Specifically, Yi et al. teach measuring during the cleaning a treatment status (i.e. contamination level of dust, paragraph 7, and comparing the treatment status (i.e. contamination level) with the reference (i.e. preset reference value) and continuing cleaning until the present reference value is reached. Furthermore, paragraph 38 teaches a plurality of dust sensors 20a, 20b to determine a degree of dust in the traveling route. 
Re claim 1, in reference to a plurality of treatment cycles and comparing during or after one of the treatment cycles, refer to refer to paragraphs 7, 11, and 130 of Yi et al. Specifically, Yi et al. teach cleaning a cleaning area by comparing the sensing data to the reference value in order to determine if repeated cleaning is required. 
Re claim 1, Yi et al. fail to teach the user further inputting a geometric shape or size for the region and/or selects a desired treatment mode. Yi further fails to teach a selection menu displayed to the user on the display of the external terminal, which indicates various shapes and area sizes.  Forell teaches a robot system and further teaches in paragraph 47, a floor plan which is inputted into the robot system by a user via a floppy disc or keyboard or internet to indicate a more accurate image of the geometric shapes of the area to be cleaned in order to accurately navigate around the obstacles such that the desired level of cleaning is achieved (paragraphs 1, 9 and 51; Fig. 2).  Fig. 2 specifically teaches the floor plan having various geometric shapes which are inputted into the robot system by a user.  In reference to the limitations of a selection menu which displays various area shapes and area sizes on an external terminal, the limitations are met by the teachings of Forell.  Specifically, the examiner argues that Forell teaches a selection menu (i.e. map) which displays various area shapes and sizes (Fig. 2 for example) on an external device, such as a control system, a computer, or computer network (paragraphs 17, 20, 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Yi et al., to include inputting the geometry shape of the region, as taught by Forell, in order for the robot to accurately navigate around the obstacles such that the desired level of cleaning is achieved. 
Re claim 1, in reference to the limitations directed to the termination criterion and if the detected contamination cannot be removed, the limit value is undershot and no new treatment cycle is started, the limitations are met in view of the indefiniteness for the reasons recited above since claim 1 previously recites cleaning until the reference status is reached and further teaches performing a plurality of cleaning treatment cycles. 
Alternatively, the secondary reference of Schnittman et al. teach (paragraph 88) an autonomous mobile robot with a sensor system for stopping the cleaning behavior (i.e. spot cleaning for example) and allows the robot to release the object.  The examiner argues that the limitations of the limit value being undershot and new treatment cycles to remove the detected contaminant are a result of not removing the object.  Specifically, Schnittman et al. teach releasing the object and stopping the cleaning behavior based on the sensor system of the robot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Yi et al. to include stopping a cleaning behavior of the robot, as taught by Schnittman et al.,  when it is determined that the detected contaminant (object) cannot be removed. Furthermore, the limitations of the limit value being undershot and no new treatment cycles are a result of not removing the contaminant, and therefore, the skilled artisan would reasonably expect the limitations to be met by the prior art of Schnittman et al.
Re claim 2, refer to paragraphs 190, 194.    Re claim 5, Yi et al. teach sensing data based on dust.  Re claim 7, Yi et al. in view of Forell teach the invention substantially as claimed with the exception of comparing while the floor treatment device is stationary at a defined start/stop position.  In view of the teachings of Yi et al. to control the movement of the robot, it would be well within the level of the skilled artisan before the effective filing date of the claimed invention to compare the data at a defined start/stop position in order to determine whether repetitive cleaning is needed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US2016/0206170) in view Forell (US2007/0100496), Schnittman et al. (US2015/0197012) and further in view of Schriesheim et al. (US2018/0344116). 
Yi et al., in view of Forell and Schnittman et al. teach the invention substantially as claimed with the exception of spot cleaning.  Schriesheim et al. teach an autonomous cleaning robot for performing a cleaning mode which includes a standard cleaning mode, a deep cleaning mode, and a quick cleaning mode (paragraph 62).  Paragraph 81 teaches performing edge or spot cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Yi et al., to include spot cleaning, as taught by Schriescheim, for purposes of cleaning a specified area.  Furthermore, designating a specific cleaning mode, such as spot cleaning, would have been well with the level of the skilled artisan since Schriescheim teaches a user interface to select the desired cleaning mission for the autonomous cleaning robot. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US2016/0206170) in view Forell (US2007/0100496), Schnittman et al. (US2015/0197012) and further in view of Wold et al. (US2014/0278252).
Yi et al. in view of Forell and Schnittman et al. teach the invention substantially as claimed. Yi et al. teach preset traveling paths, but does not teach the specific limitations of claim 8.  Wold et al. teach the floor monitoring device traveling in parallel trajectories in order to monitor the floor conditions and determine the desired level of cleaning (Fig.1, paragraphs 34, 38, and 40).  It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have modified the modified method of Yi et al. to include the floor treatment device traveling in various trajectories, as taught by Wold et al., in order to determine the floor conditions and whether cleaning is required.
Response to Arguments
The rejection of the claims under 112, second paragraph is maintained for the reasons recited above. 
Applicant argues that the prior art fails to teach the newly amended limitations of a termination criterion to stop the cleaning appliance from performing successive treatment cycles if the detected contaminant cannot be removed.  Applicant’s arguments are unpersuasive in view of the indefiniteness as discussed above and further in view of the teachings of Schnittman et al. that it is well within the level of the skilled artisan to stop the cleaning behavior of the robot depending upon the object being detected.  Furthermore, the prior art of Yi et al. and Schnittman et al. both teach spot cleaning, and the examiner argues, that in the absence of a showing of unexpected results and/or criticality, it is well within the level of the skilled artisan to adjust the cleaning parameters/commands of the cleaning robot, depending upon the type of contaminants, the level of contaminants, and the level of cleaning that is desired. The examiner continues to maintain the position that determining the level of cleanliness based on the shape/size of the area being cleaned, adjusting and/or controlling the commands of the robot based on the level of contaminants to achieve the desired level of cleanliness are neither novel nor unobvious in view of the teachings of cited prior art, for the reasons described above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc